Appeal from an order of the Steuben County Court (Peter C. Bradstreet, J.), entered January 10, 2013. The order denied the application of petitioner to quash a subpoena duces tecum.
Now, upon reading and filing the stipulation of discontinuance signed by petitioner-appellant on December 19, 2013, by respondent-respondent on December 18, 2013 and by the attorney for petitioner-appellant on December 17, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Fahey, Lindley, Sconiers and Valentino, JJ.